Citation Nr: 1518249	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  06-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a back disability prior to March 25, 2008, in excess of 20 percent from March 25, 2008, to April 15, 2011, and in excess of 40 percent since April 15, 2011.  

2. Entitlement to an initial rating in excess of 10 percent for a neck disability prior to April 15, 2011, and in excess of 20 percent since that date.  
 
3. Entitlement to an initial rating in excess of 10 percent for a left knee disability.

4. Entitlement to an initial compensable rating for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998.

This matter is on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

This appeal was remanded by the Board in January 2010 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1. For the period prior to March 25, 2008, the Veteran's back disability has been characterized by pain during physical activity and a slightly limited range of motion; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months have not been shown.

2.  For the period from March 25, 2008 to April 15, 2011, the Veteran's back disability has been characterized by pain, lack of endurance and limitation of motion; forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

3.  For the period since April 15, 2011, the Veteran's back disability has been characterized by substantial limitation of motion; unfavorable ankylosis has not been shown. 

4.  Prior to April 15, 2011, the Veteran's neck disability has been characterized by stiffness and pain in motion; forward flexion limited to greater than 15 degrees but less than 30 degrees, a combined range of motion of no greater than 170 degrees or 
intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months have not been shown. 

5.  For the period since April 15, 2011, the Veteran's neck disability has been characterized by stiffness and pain in motion; limitation of flexion to 15 degrees or less or favorable ankylosis of the cervical spine has not been shown.

6.  The Veteran's left knee disability was characterized by stiffness and some limitation of motion; limitation of flexion to 45 degrees, extension to 10 degrees, instability, injury to the semilunar cartilage, or locking episodes has not been shown.

7.  The Veteran's bilateral foot disorder is characterized by pain when standing and some tenderness; a moderate foot disability, or objective evidence of pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, and pain on manipulation and use of the feet has not been shown. 





CONCLUSIONS OF LAW

1. For the period prior to March 25, 2008, the criteria for an initial rating in excess of 10 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5237 (2014).

2. For the period from March 25, 2008, to April 15, 2011, the criteria for an initial rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5237 (2014).

3. For the period since April 15, 2011, the criteria for an initial rating in excess of 40 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5237 (2014).

4. For the period prior to April 15, 2011, the criteria for an initial rating in excess of 10 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5237 (2014).

5. For the period since April 15, 2011, the criteria for an initial rating in excess of 20 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5237 (2014).

6. The criteria for an initial rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5003, 5256, 5257, 5258, 5259, 5260 (2014). 

7. The criteria for an initial compensable rating for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5276, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Back Disability

The evaluation of a problem as it gets worse is always an enigma for the Board.  In this case, as the Veteran's disability became worse, the evaluation increased.  A detailed review of the record in required in the complex situation.  

Prior to March 25, 2008, the Veteran received a 10 percent rating for his back disability under 38 C.F.R. § 4.71a, DC 5237 (addressing lumbosacral strains).  
This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  

Under this rating formula, a 20 percent rating is warranted when the evidence shows:

* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. 

38 C.F.R. § 4.71a, DCs 5003, 5242 (2014).

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2014).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note 1, following DC 5243 (2014).

Based on the evidence of record, a rating in excess of 10 percent prior to March 25, 2008, is not warranted.  Specifically, at a VA examination in November 2004, the Veteran complained of low back pain that radiated into his lower extremities.  However, his range of motion included 70 degrees of forward flexion and a combined range of motion of 240 degrees.  Moreover, while he has complained of what he characterizes as incapacitating episodes, there was no evidence on X-ray of intervertebral disc syndrome and, in any event, there was no indication that such episodes led to periods of bed rest prescribed by a physician.  

The Board notes that that the Veteran submitted a statement in February 2008 that he experiences "moderate" pain on a daily basis.  However, such complaints were not mentioned at the VA examination and, moreover, are inconsistent with what was observed by the VA examiner.  Therefore, a rating in excess of 10 percent is not warranted prior to March 25, 2008.  In this regard, it is important for the Veteran to understand that the moderate pain he has cited is the basis for the 10% finding. 

Next, in an August 2008 rating decision, the Veteran's rating for his back disability was increased to 20 percent, effective March 25, 2008.  A 40 percent rating is warranted when the evidence shows:

* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

See 38 C.F.R. § 4.71a, DC 5237 (2014).

Based on the evidence of record, a rating in excess of 20 percent is not warranted since March 25, 2008.  Specifically, at a VA examination in March 2008, the Veteran complained of constant low back pain radiating in to the right hip.  He stated that he can sit for approximately 45 minutes and could not bend at the waist.  He also complained that his condition affects activities such as using the toilet and dressing.  However, upon examination, he appeared to be in no acute distress and was able to sit without any apparent difficulty.  His range of motion included 39 degrees of flexion and some moderate limitation of motion in other directions.  Ankylosis was not present, and there was no additional loss in range of motion after repetitive testing.  He did not complain of any incapacitating episodes.  Therefore, while his range of motion was indeed limited enough to warrant a 20 percent rating, a rating in excess of that is not warranted based on this examination.  This report is consistent with the finding that his back pain had worsened beyond 10%, simply not more than 20% at that time. 

In a March 2014 rating decision, the disability rating for the Veteran's back was increased to 40 percent, effective April 15, 2011.  Under 38 C.F.R. § 4.71a, DC 5237, a rating in excess of 40 percent is warranted only upon a showing of unfavorable ankylosis of the thoracolumbar spine.  

Here, a rating in excess of 40 percent is not warranted since April 15, 2011, as unfavorable ankylosis has not been shown.  Specifically, at a VA examination in April 2011, the Veteran presented with a normal posture, with no abnormal spinal curvature, scoliosis or ankylosis.  To the contrary, although limited, he exhibited a measureable range of motion in all direction.  Therefore a rating in excess of 40 percent since April 15, 2011, is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his back, it does not appear that his pain results in additional functional loss beyond the ratings found.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  If it were not for the pain being considered, the current findings could not be justified, let alone higher ratings. 

Therefore, based on the evidence of record, the Board determines that an initial rating in excess of 10 percent for a back disability prior to March 25, 2008, in excess of 20 percent from March 25, 2008, to April 15, 2011, and in excess of 40 percent since April 15, 2011, is not warranted.

Cervical Spine

Prior to April 15, 2011, the Veteran received a 10 percent rating for his neck disability under 38 C.F.R. § 4.71a, DC 5237.  Under this diagnostic code, a 20 percent rating is warranted when the evidence indicates either: 


* Forward flexion limited to greater than 15 degrees and less than 30 degrees; 
* A combined range of motion of no greater than 170 degrees; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

For VA compensation purposes, normal forward flexion and extension of the cervical spine is from zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees.  See Plate V, 38 C.F.R. § 4.71a.

Based on the evidence of record, a rating in excess of 10 percent is not warranted prior to April 15, 2011.  Specifically, at a VA examination in November 2004, the Veteran stated that his neck pain is aggravated with change in weather, and it radiates to his head and right arm causing "headaches and numbness to his hand."  Upon examination, however, his range of motion included 40 degrees of flexion and a combined range of motion of 270 degrees.  Additionally, the Veteran made no indication of incapacitating episodes resulting from his neck symptoms.  

Next at a VA examination in March 2008, the Veteran complained of pain radiating into the shoulder blades.  However, as was the case in November 2004, his range of motion was limited to only 50 degrees of flexion and 40 degrees of extension.  His combined range of motion was 231 degrees.  Ankylosis was again not shown.  Therefore, a rating in excess of 10 percent prior to April 15, 2011 is not warranted.  

Next, in a March 2014 rating decision, the Veteran's rating for his neck disability was increased to 20 percent, effective April 15, 2011, under 38 C.F.R. § 4.71a, DC 5237.  In order to warrant a 30 percent rating, the evidence must show:

* Limitation of flexion of the cervical spine to 15 degrees or less; or 
* Favorable ankylosis of the cervical spine. 

38 C.F.R. § 4.71a, DC 5242 (30 percent). 

Based on the evidence of record, a rating in excess of 20 percent is not warranted since April 15, 2011.  Specifically, at a VA examination in April 2011, he complained of worsening neck pain, and episodes of radiating pain, tingling and numbness to shoulders, hands and fingers.  Upon examination, there was no cervical spine ankylosis, and there were no observed symptoms of spasm, atrophy, tenderness or weakness.  His range of motion included flexion to 40 degrees as well as a substantial range of motion in all other directions.  Therefore, a rating in excess of 20 percent is not warranted since April 15, 2011. 

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his neck, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  Therefore, an initial rating in excess of 10 percent for a neck disability prior to April 15, 2011, and in excess of 20 percent since that date is not warranted.

Neurological Disorders

Next, when evaluating the extent of the Veteran's neck and back disabilities, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

As an initial matter, compensable ratings for neurological disorders resulting from the Veteran's neck or back disorder are not warranted prior to April 15, 2011.  Specifically, at a VA examination in November 2004, the he exhibited a mildly antalgic gait, but his balance and sensory functioning was intact.  His deep tendon reflexes were also normal in all extremities.  

Moreover, at his VA examination in March 2008, he displayed a tremor in the upper extremities intermittently.  However, his deep tendon reflexes were again normal in all extremities.  His motor strength was also normal in all extremities.  Finally, there are no complaints of bladder or bowel dysfunction at any time.  Therefore, a separate compensable rating is not warranted for neurological symptoms in any of the extremities prior to April 15, 2011.  

Next, in a March 2014 rating decision, the Veteran was granted 10 percent disability ratings for neurological symptoms in the lower extremities under 38 C.F.R. § 4.71a, DC 8520 (2014), which addresses paralysis, neuritis and neuralgia of the sciatic nerve.  The Board agrees that this is the most appropriate diagnostic code.  Under this diagnostic code, a 10 percent rating when there is incomplete paralysis that is "mild" in nature, and 20 percent rating when there is incomplete paralysis that is "mildly severe."

However, ratings in excess of 10 percent in the lower extremities or compensable ratings in the upper extremities since April 15, 2011, are not warranted.  Specifically, at a VA examination in April 2011, detailed reflex examinations were normal in all extremities, and while some slight sensory functioning diminishment was observed in the feet and toes, this was not so severe to warrant a rating in excess of 10 percent.  Finally, a detailed motor examination was normal in all extremities.  Therefore, ratings in excess of those already assigned are not for application.  

Left Knee

The Veteran currently receives a 10 percent rating for a left knee strain under 38 C.F.R. § 4.71a, DC 5024 (addressing tenosynovitis).  When rating knee claims, a claimant may be rated separately for limitation of motion and instability under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

In order to warrant an increased rating in the left knee based solely on limitation of motion, the evidence must show:

* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).

See 38 C.F.R. § 4.71a (2014).

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted for the left knee based on limitation of motion.  Specifically, at a VA examination in November 2004, the Veteran stated that he experiences flare-up pain to his left knee every two years lasting one to two days.  Upon examination, however, his range of motion was substantially normal, with full extension and 140 degrees of flexion.  

At a VA examination in March 2008, the Veteran complained of intermittent knee pain and he prefers to not climb down stairs.  Upon examination, there were no symptoms of warmth or swelling.  His range of motion was again characterized by 0 degrees of extension and 90 degrees of flexion without pain, fatigue or lack of endurance.  

Finally, at his most recent VA examination in April 2011, the Veteran complained of pain in the left knee when standing for longer than a few minutes or walking any extended distance.  Upon examination, there was no evidence of stiffness or weakness.  His range of motion was characterized by 110 degrees of flexion and full extension.  Therefore, a rating in excess of 10 percent is not warranted for the Veteran's left knee disability. 

As above, when considering this this rating, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his right knee, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  If the Board did not take into consideration his pain, the objective medical evidence would not support the current evaluation, let alone a higher evaluation

Next, the Board considers whether a separate compensable rating is warranted for the left knee based on instability or cartilage symptoms.  In order to warrant a separate rating for this type of disorder, the evidence must show:

* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).

See 38 C.F.R. § 4.71a.

Based on the evidence of record, a separate rating is not warranted for symptoms of instability or injury to the semilunar cartilage.  Specifically, at each of his VA examinations in November 2004, March 2008 and April 2009, there was no evidence of instability or subluxation.  Indeed, the Veteran has never asserted such symptoms, nor has a knee disability that can lead to instability has been clinically identified.  Therefore, a separate rating for instability or injury to the semilunar cartilage is not warranted.  

Foot Disability

The Veteran is currently assigned a noncompensable rating for his bilateral foot disorder under 38 C.F.R. § 4.71a, DC 5284 (addressing non-specific foot injuries).  In order to warrant a compensable rating for this type of foot disorder, the evidence must show:

* Bilateral or unilateral symptoms of pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, and pain on manipulation and use of the feet (10 percent under DC 5276); or
* A foot disability that is "moderate" in nature (10 percent under DC 5284).  

See 38 C.F.R. § 4.71a (2014).  While the Rating Schedule does not define the terms moderate, moderately severe, or severe, the Board must instead evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2014).

Based on the evidence of record, a compensable rating is not warranted.  Specifically, at a VA examination in November 2004, the Veteran stated that he experiences foot pain approximately 1 to 2 times per year lasting a few hours, which improves with rest, providing factual evidence against his own claim.  Upon examination, there was no indication of hallux valgus, corns or calluses.  His feet were warm and dry without edema, he exhibited normal arches and his feet were able to move freely.  At a VA examination in March 2008, the examiner noted that the Veteran had a mild arch bilaterally, with no indication of foot valgus or varus.  There was normal motion in the foot, although some tenderness was observed to the touch.

At his most recent VA examination in April 2011, the Veteran stated that his pain arises intermittently from the sole to the top of the foot.  His pain worsens when he is on his feet, but also gets cramping when he is sleeping.  Generally this pain is relieved with rest, and pain medication is not generally necessary.  Upon examination, there was no evidence of swelling, instability or weakness.  While there is some tenderness upon palpation and some unusual shoe wear, it is no severe to the point such that a compensable rating is warranted.  

As such, the evidence does not indicate symptoms of pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, and pain on manipulation and use of the feet.  Moreover, nowhere in the medical records are there indications that the Veteran's foot disability is "moderate" in nature.  Therefore, a compensable rating is not warranted for the Veteran's foot disability.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his service-connected disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran has made multiple statements asserting relatively severe symptoms in all of his service-connected disabilities.  However, such statements are consistently contradicted by the clinical evidence provided by medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated, and are of more probative value than the Veteran's unsupported statements.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that increased ratings for the issues on appeal are not warranted for any period on appeal.  As such, the appeal is denied

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Although the Veteran's representative has disputed the probative value of some of the examinations due to the lack of claims file review, the Board emphasizes that it is the current level of disability that is most relevant, and the mere fact that the claims file was not available does not render these VA examination reports inadequate per se.  Therefore, the VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

An initial rating in excess of 10 percent for a back disability prior to March 25, 2008, in excess of 20 percent from March 25, 2008, to April 15, 2011, and in excess of 40 percent since April 15, 2011, is denied.  

An initial rating in excess of 10 percent for a neck disability prior to April 15, 2011, and in excess of 20 percent since that date is denied.  
 
An initial rating in excess of 10 percent a left knee disability is denied.

An initial compensable rating for a bilateral foot disability is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


